., . ., • ,;,;A;,;;;0.;;24,;;;S~Bce(R,;;;.ev;;,.,
*
             ..                                  0;;;;;2;,;;/0;;;;8/2;;;;0,;,;;}:9,_)Jc;;ud;;eg:;;;m;;;;cn:;,,;ti;;.na;;,,;C;;;;ri;;;;m;;;;in:;;;al"'Pc;;.;tty,_C;;,;;a;;;;se·a,;CM.;;;oc;;di:;;;fic;;;;d:_)- - - - - - - - - - - - - - - - - - ~ P a ; ; g g e ; ; , ; I ; . ; o c c ; ; , ;If
                                                                                                                                                                                                                                                                                                Icl   I, •.




                                                                                                                                                                                                                                                                                                      1

                                                                          UNITED STATES DISTRICT COURT
                                                                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                                                                                                                                                      I
                                                 United States of America                                                                                             JUDGMENT IN A CRIMINAL CASE
                                                            v.                                                                                                        (For Offenses Committed On or After November I, 1987)


                                                        Ismael Leon-Tovar                                                                                             Case Number: J:20-mj-20429




             REGISTRATION NO. 94667298
                                                                                                                                                                                                               FEB 2 7 2020
             THE DEFENDANT:
               lZl pleaded guilty to count(s) _l_o_f_C_o_m_,_p_lai_·n~t---------+-----"""-~u:LE""~"'KN,_.'u"'ii,.,_'r~,,,\t""~'--'R6"-~T-"c°"'A~"-'-~~~T;,,,:AN~IA~--1---
               •   was found guilty to count(s)
                                                                                                                                            DEPUTY

                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                                            Nature of Offense                                                                                                                                         Count Number(s)
            8:1325                                                     ILLEGAL ENTRY (Misdemeanor)                                                                                                                               I
              •        The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:
                                                                    /
                                                                  Gt TIME SERVED                                                                          • - - - ~ - - - - days
              lZl Assessment: $10 WAIVED !RI Fine: WAIVED
              !RI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                              Thursday, February 27, 2020
                                                                                                                                                              Date of Imposition of Sentence


                                                                                                                                                                   Heft~
                                                                                                                                                               HbNORABLE F. A. GOSSETT III
                                                                                                                                                               UNITED STATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                                                                                                                                  3 :20-mj-20429
